          Case 1:20-mj-10981-UA Document 1 Filed 10/14/20 Page 1 of 6



           /s/ Jacob H.___________________
Approved: ____________  Gutwillig
          JACOB H. GUTWILLIG
          Assistant United States Attorney

Before:      HONORABLE SARAH L. CAVE
             United States Magistrate Judge
             Southern District of New York

-----------------------------------x
                                   :
                                                20 MAG 10981
UNITED STATES OF AMERICA           :            COMPLAINT
                                   :
          - v. –                   :            Violation of 21 U.S.C.
                                   :            § 846
CHONG WOO KIM,                     :
CUODENGZHU PENG, and               :            COUNTY OF OFFENSE:
LUODA ZHOGHA,                      :            NEW YORK
                                   :
               Defendants.         :
                                   :
-----------------------------------x


STATE OF NEW YORK                    ) ss:
SOUTHERN DISTRICT OF NEW YORK        )


          MASON WILHITE, being duly sworn, deposes and says that
he is a Special Agent with the Department of Homeland Security,
Homeland Security Investigations (“HSI”), and charges as follows:

                                 COUNT ONE
                          (Narcotics Conspiracy)

     1.   On or about October 13, 2020, in the Southern District
of New York and elsewhere, CHONG WOO KIM, CUODENGZHU PENG, and
LUODA ZHOGHA, the defendants, and others known and unknown,
intentionally and knowingly did combine, conspire, confederate,
and agree together and with each other to violate the narcotics
laws of the United States.

     2.   It was a part and an object of the conspiracy that CHONG
WOO KIM, CUODENGZHU PENG, and LUODA ZHOGHA, the defendants, and
others known and unknown, would and did distribute and possess
with intent to distribute a controlled substance, in violation of
Title 21, United States Code, Section 841(a)(1).


                                      1
       Case 1:20-mj-10981-UA Document 1 Filed 10/14/20 Page 2 of 6



     3.   The controlled substance that CHONG WOO KIM, CUODENGZHU
PENG, and LUODA ZHOGHA, the defendants, conspired to distribute
and possess with intent to distribute was 100 kilograms and more
of mixtures and substances containing a detectable amount of
marijuana, in violation of Title 21, United States Code, Section
841(b)(1)(B).

          (Title 21, United States Code, Section 846.)

          The bases for my knowledge of the foregoing charge are,
in part, as follows:

     4.   I am a Special Agent with HSI and I have been personally
involved in the investigation of this matter. This affidavit is
based upon my personal participation in the investigation, my
examination of reports and records, and my conversations with other
law enforcement agents and other individuals.         Because this
affidavit is being submitted for the limited purpose of
demonstrating probable cause, it does not include all the facts
that I have learned during the course of my investigation. Where
the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     5.   Based on my participation in this investigation, my
review of law enforcement records and reports, and my conversations
with other law enforcement officers, I am aware of the following,
in substance and in part:

        a.      On or about October 13, 2020, at approximately
12:00 p.m., in the parking lot of a particular hotel located in
the vicinity of Little Ferry, New Jersey, I and other law
enforcement officials observed an individual, later identified as
CHONG WOO KIM, the defendant, loading a U-Haul trailer (the “U-
Haul”) with boxes (the “Boxes”) from a commercial trucking vehicle,
also known as an eighteen-wheeler (“Truck-1”), which was towing a
commercial trailer (“Trailer-1”).    The Boxes were generic brown
boxes that were labeled “Clothing” and covered by brown packing
tape. Based on my training, experience, and participation in this
and other similar investigations, I had reason to believe that the
Boxes may have contained contraband. After receiving KIM’s consent
to do so, I searched Trailer-1, and, in certain of the Boxes,
identified what I believed, based on the way in which the materials
were packaged, as well as my training, experience, and
participation in this and other similar investigations, to be
marijuana.   Additionally, I and other law enforcement officers
also found inside a box located in Truck-1 approximately $490,000

                                   2
       Case 1:20-mj-10981-UA Document 1 Filed 10/14/20 Page 3 of 6



in cash, packaged in stacks of $100, $50, and $20 bills vacuum
sealed and held together by rubber bands.      KIM was then placed
under arrest. Based on the way in which this cash was packaged,
as well as my training, experience, and participation in this and
other similar investigations, I believe the cash seized from Truck-
1 represents proceeds of narcotics trafficking.        Below is a
photograph that law enforcement officers took of the money seized
from Truck-1:




       b.      Subsequently, at law enforcement’s direction, KIM
drove the U-Haul with the Boxes to his intended destination in
Queens, New York (“Location-1”), where he was supposed to deliver
the marijuana to particular individuals, at least one of whom he
previously had been in contact with about the delivery. On the
way from New Jersey to Location-1, KIM drove through the Southern
District of New York.

        c.     Based on my participation in this investigation,
including my participation in surveillance and conversations with
other law enforcement officers about the same, I have learned that,
at approximately 2:45 p.m., KIM drove into a parking lot in the
vicinity of Location-1 and was followed by a dark blue van
(“Vehicle-1”).    Both KIM, driving the U-Haul, and Vehicle-1,
stopped. Two individuals, subsequently identified as CUODENGZHU
PENG and LUODA ZHOGHA, the defendants, exited Vehicle-1.

        d.     Thereafter, I and other law enforcement officers
observed PENG and ZHOGHA unloading certain of the Boxes from the
U-Haul into a particular garage located in the vicinity of
Location-1 (“Garage-1”). The doors to Garage-1 were open while
PENG and ZHOGHA were unloading certain of the Boxes into the right-
side door of Garage-1. At that point, I and other law enforcement
officers approached Garage-1 and placed PENG and ZHOGHA under
arrest.



                                   3
       Case 1:20-mj-10981-UA Document 1 Filed 10/14/20 Page 4 of 6



        e.     While arresting PENG and ZHOGHA, I and other
officers observed in Garage-1, on the right side of the garage
into which PENG and ZHOGHA had been unloading the Boxes, in plain
view, among other things, (i) a vacuum sealing device, which, based
on my training, experience, and involvement in this and other
similar investigations, is used to package marijuana for
distribution; and (ii) a notebook, containing, among other things,
what based on my training, experience, and involvement in this and
other similar investigations, I believe to be a ledger listing, in
sum and substance, a name, amount of drugs to be delivered to the
respective individual, and the individual’s phone number.

        f.     Law enforcement also recovered the Boxes and the
vacuum-sealed packages of marijuana contained therein.        The
packages of marijuana, a photo of which is below, were determined
to   weigh  approximately   1,200  pounds,   the  equivalent   of
approximately 544 kilograms:




        g.     Based on my participation in this investigation and
my conversations with other law enforcement officers, I have
learned that ZHOGHA was advised of his Miranda rights after he was
arrested. ZHOGHA waived those rights and agreed to speak to law
enforcement officers. Additionally, ZHOGHA provided consent for
law enforcement to search a particular cellphone that had been
seized from ZHOGHA’s person incident to his arrest (“Cellphone-
1”).   In reviewing certain of the contents of Cellphone-1, law
enforcement officers observed, among other things, ledgers similar
to that found in the notebook described above, see infra ¶ 5(e),
an example of which is pictured below:


                                   4
       Case 1:20-mj-10981-UA Document 1 Filed 10/14/20 Page 5 of 6




Here, for instance, the top row identifies from left to right,
what I believe, based on my training, experience, and involvement
in this investigation, to be an Asian language character; an
amount, in pounds, of marijuana; and a phone number.       ZHOUGHA
stated to law enforcement, in substance and in part, that PENG
previously had sent ZHOUGHA those ledgers, that ZHOUGHA and PENG
previously had received shipments of marijuana and delivered those
packages to various locations, and that they were planning to do
the same with the marijuana contained in the Boxes they received
on or about October 13, 2020.




                                   5
       Case 1:20-mj-10981-UA Document 1 Filed 10/14/20 Page 6 of 6



     WHEREFORE, I respectfully request that CHONG WOO KIM,
CUODENGZHU PENG, and LUODA ZHOGHA, the defendants, be imprisoned,
or bailed, as the case may be.



                           /s Mason Wilhite (By Court with authorization)
                           __________________________________
                           MASON WILHITE
                           Special Agent
                           Department of Homeland Security,
                           Homeland Security Investigations



Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this
14th day of October, 2020


__________________________________
THE HONORABLE SARAH L. CAVE
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    6
